 

Exhibit 10.3

 

CONSENT AND AMENDMENT NO. 6

 

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Consent and Amendment No. 6 to Third Amended and Restated Credit Agreement
(this “Amendment”), dated as of October 26, 2018, is made by and among
STONERIDGE, INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS,
INC., a Texas corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a
Massachusetts corporation (“Controls”, and together with the Parent and
Electronics, the “Domestic Borrowers”), STONERIDGE ELECTRONICS AB, reg. no.
556442-9388, a Swedish corporation (“Stoneridge Sweden”, and together with the
Domestic Borrowers, the “Borrowers”), STONERIDGE AFTERMARKET, INC., an Ohio
corporation (“Aftermarket”), ORLACO INC., a Delaware corporation (“Orlaco”) and
SRI HOLDINGS US LLC, a Delaware limited liability company (“SRI Holdings” and,
together with Aftermarket and Orlaco, the “Guarantors”), the various Lenders (as
hereinafter defined) which are a party to this Amendment and PNC Bank, National
Association, a national banking association, as the administrative agent (in
such capacity, the “Administrative Agent”) and the collateral agent (in such
capacity, the “Collateral Agent”, and together with the Administrative Agent,
the “Agents”).

 

Recitals:

 

A.           The Borrowers have been extended certain financial accommodations
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of September 12, 2014 (as heretofore amended, supplemented, amended and restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the guarantors party thereto from time to time, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and the
Administrative Agent.

 

 

 

 

B.           The Parent has advised the Lenders and the Agents that it desires
to effect certain internal restructurings of its Foreign Subsidiaries (as this
and other capitalized terms used herein and not otherwise defined herein are
defined in the Credit Agreement).

 

C.           The internal restructuring steps or transactions will result in,
inter alia, (i) the liquidation (including as a result of a transfer of Equity
Interests resulting in a single equityholder) of Stoneridge Netherlands, SRI
Holdings C.V. and Stoneridge European Holdings B.V., (ii) the formation of a new
Delaware limited liability company and wholly-owned Subsidiary of the Domestic
Borrowers (“New US”), which will in turn own 100% of the Equity Interests in
Stoneridge B.V. and (iii) the transfer of Stoneridge Brazil, PST and its
Subsidiaries first to Stoneridge Netherlands and then to Stoneridge B.V., all as
more fully described in correspondence (and attachments thereto) from the Parent
to the Lenders and/or the Administrative Agent prior to the date hereof (such
restructuring steps or transactions as so described, together with any changes
thereto approved by the Administrative Agent in writing that are deemed by the
Administrative Agent, in its sole discretion, not to be materially adverse to
the interests of the Administrative Agent or the Lenders, collectively, the
“2018 Foreign Restructuring”).

 

D.           Certain of the component steps or transactions that comprise the
2018 Foreign Restructuring would breach certain of the covenants of the Credit
Agreement, and the Borrowers have requested that the Lenders consent to the 2018
Foreign Restructuring and amend certain provisions of the Credit Agreement.

 

E.            Upon and subject to the terms and conditions of this Amendment,
Lenders have agreed to grant such requests.

 

 2 

 

 

Agreements:

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1               AMENDMENTS TO THE CREDIT AGREEMENT AND CONSENT.

 

Effective as of the Amendment Effective Date (as defined below), the Lenders
hereby consent to the 2018 Foreign Restructuring. Each of the Lenders party
hereto hereby approves the release of the existing Brazil Pledge Agreements and
the Dutch Pledge Agreement. It is acknowledged and agreed that, upon
consummation of the 2018 Foreign Restructuring, the Loan Parties shall be
required to comply with the provisions of Section 8.1.13 [Covenant to Guaranty
Obligations and Give Security].

 

Additionally, in furtherance of such consent, the Credit Agreement is hereby
amended as follows:

 

1.1           Amendments to Section 1.1 [Certain Definitions] to the Credit
Agreement. The following definitions are hereby inserted into Section 1.1
[Certain Definitions] as new defined terms therein in the appropriate
alphabetical order:

 

2018 Foreign Restructuring shall have the meaning assigned to such term in the
Sixth Amendment.

 

Permitted Parent Redemption shall mean a redemption or other purchase by Parent
of its own Capital Stock, so long as, in each instance, (i) both immediately
before, and after giving pro forma effect to, each such redemption or other
purchase, no Potential Default or Event of Default shall exist, and (ii) the
aggregate consideration paid by Parent for all such redemptions or other
purchases does not exceed $50,000,000.

 

Sixth Amendment shall mean Amendment No. 6 to Third Amended and Restated Credit
Agreement dated October 26, 2018 among the Borrowers, the Guarantors, the
Lenders and the Agents.

 

 3 

 

 

Sixth Amendment Effective Date shall have the meaning assigned to such term in
the Sixth Amendment.

 

1.2           Amendment to Section 8.2.5 [Dividends and Related Distributions]
of the Credit Agreement. Section 8.2.5 [Dividends and Related Distributions] of
the Credit Agreement is hereby amended by amending and restating in its entirety
clause (iii) thereof as follows:

 

(iii)        any Restricted Payment that is (a) a Permitted Parent Redemption or
(b) made in connection with a Permitted Transaction; and

 

1.3           Amendment to Section 8.2.7 [Dispositions of Assets or
Subsidiaries] of the Credit Agreement. Section 8.2.7 [Dispositions of Assets or
Subsidiaries] of the Credit Agreement is hereby amended by amending and
restating in its entirety clause (vii) thereof as follows:

 

(vii)       any sale, transfer or other disposition of assets that is made
(a) by a Subsidiary in connection with a Permitted Transaction and (b) to
consummate the 2018 Foreign Restructuring; and

 

1.4           Amendment to Section 8.2.8 [Affiliate Transactions] of the Credit
Agreement. Section 8.2.8 [Affiliate Transactions] of the Credit Agreement is
hereby amended by adding to the end of such Section the following proviso
immediately following the words “applicable Law” and before the period at the
end of such Section:

 

; provided, however, that the restrictions of this Section 8.2.8 [Affiliate
Transactions] shall not apply to (i) any transaction between or among Domestic
Loan Parties, (ii) any transaction between or among any of Subsidiaries that are
not Loan Parties, (iii) Restricted Payments permitted by Section 8.2.5
[Dividends and Related Distributions], (iv) the 2018 Foreign Restructuring and
(v) other transactions between or among Parent and its Subsidiaries not
otherwise in contravention of any prohibition or restriction of this Agreement.

 

1.5           Amendment to Section 8.2.13 [Changes in Organizational Documents]
of the Credit Agreement. Section 8.2.13 [Changes in Organizational Documents] of
the Credit Agreement is hereby amended by adding to the end of such Section the
following proviso immediately following the words “Required Lenders” and before
the period at the end of such Section:

 

 4 

 

 

 

; provided, however, that with respect to any change in the organizational
documents of any Foreign Subsidiary that is incident to the 2018 Foreign
Restructuring, the applicable Loan Party shall not be required to provide such
15-day prior written notice to the Administrative Agent and the Lenders so long
as such Loan Party delivers to the Administrative Agent and the Lenders true and
complete copies of the documents effecting such change promptly following the
effectiveness thereof.

 

1.6           Restated Schedule 6.1.2 [Subsidiaries] to the Credit Agreement.
Schedule 6.1.2 [Subsidiaries] of the Credit Agreement is hereby amended,
restated and replaced in its entirety by the Amended and Restated Schedule 6.1.2
attached to this Amendment as Attachment 1 hereto.

 

Section 2               REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party hereby represents and warrants to the Lenders and the Agents as
follows:

 

2.1           The Amendment. This Amendment has been duly and validly executed
by an authorized executive officer of such Loan Party and constitutes the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms. The Credit Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of such Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditor’s rights generally and by general principles of equity.

 

2.2             No Potential Default or Event of Default. No Potential Default
or Event of Default exists under the Credit Agreement as of the date hereof, and
no Potential Default or Event of Default will occur as a result of the
effectiveness of this Amendment.

 

 5 

 

 

2.3           Restatement of Representations and Warranties. The representations
and warranties of such Loan Party contained in the Credit Agreement, as amended
by this Amendment, and the other Loan Documents are true and correct in all
material respects (or, if already qualified by materiality therein, in all
respects) on and as of the Sixth Amendment Effective Date as though made on the
Sixth Amendment Effective Date, unless and to the extent that any such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects (or, if already qualified by materiality therein, in all
respects)as of such earlier date.

 

2.4          Organizational Documents. There have been no changes to the
articles or certificate of incorporation, by-laws, code of regulations,
certificate of formation, limited liability company agreement or other
organizational documents, as the case may be (collectively, the “Organizational
Documents”) of such Loan Party since the most recent certification provided to
the Administrative Agent, and such Organizational Documents remain in full force
and effect as of the Sixth Amendment Effective Date.

 

Section 3              CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Sixth Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

3.1           Execution. The Administrative Agent shall have received
counterparts to this Amendment duly executed and delivered by an authorized
officer of each Loan Party and the Required Lenders.

 

3.2           Good Standing Certificates. The Administrative Agent shall have
received copies of certificates from the appropriate state officials (dated not
more than thirty (30) days prior to the Sixth Amendment Effective Date) as to
the continued existence and good standing of each domestic Loan Party in each
state where organized.

 

 6 

 

 

3.3          Payment of Costs and Expenses. The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the
Administrative Agent and its advisors, service providers and legal counsel
incurred in connection with the documentation of this Amendment, to the extent
invoiced, as well as any other fees payable on or before the Sixth Amendment
Effective Date pursuant to any fee letter or agreement with the Administrative
Agent.

 

3.4           Other. All corporate and other proceedings, and all documents,
instruments, certificates and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

The Administrative Agent or its counsel will advise the Parent and the Lenders
promptly by electronic mail of the occurrence of the Sixth Amendment Effective
Date.

 

Section 4               MISCELLANEOUS.

 

4.1           Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the conflict of laws rules thereof.

 

4.2           Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

4.3           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

 

 7 

 

 

4.4           Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.

 

4.5           Negotiations. Each Loan Party acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agents and the Lenders.

 

4.6           Nonwaiver. The execution, delivery, performance and effectiveness
of this Amendment shall not operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders or the Agents under the
Credit Agreement or the other Loan Documents, or (ii) except as expressly
provided herein, of any term, provision, representation, warranty or covenant
contained in the Credit Agreement or any other Loan Document. Further, none of
the provisions of this Amendment shall constitute, be deemed to be or construed
as, a waiver of any Potential Default or Event of Default under the Credit
Agreement as amended by this Amendment.

 

4.7           Reaffirmation. Each Loan Party hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
the Credit Agreement and each of the other Loan Documents to which it is a party
and (ii) ratifies and reaffirms its grant of security interests and Liens under
such documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 

 8 

 

 

4.8          Confirmation of Obligations. Each Loan Party hereby affirms as of
the date hereof all of its respective Obligations and other obligations to each
of the Lenders under and pursuant to the Credit Agreement and each of the other
Loan Documents and that such Obligations and other obligations are owed to each
of the Lenders according to their respective terms. Each Loan Party hereby
affirms as of the date hereof that there are no claims or defenses to the
enforcement by the Agents or Lenders of the Obligations and other obligations of
such Loan Party to each of them under and pursuant to the Credit Agreement or
any of the other Loan Documents.

 

4.9           Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.

 

[No additional provisions are on this page; the page next following is a
signature page.] 

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWERS: STONERIDGE, INC.         By: /s/ Robert R. Krakowiak   Name:   Robert
R. Krakowiak   Title: Chief Financial Officer and Treasurer         STONERIDGE
CONTROL DEVICES, INC.   STONERIDGE ELECTRONICS, INC.         By: /s/ Robert R.
Krakowiak   Name:   Robert R. Krakowiak   Title: Vice President        
STONERIDGE ELECTRONICS AB         By: /s/ Jonathan B. DeGaynor   Name:  
Jonathan B. DeGaynor   Title: Managing Director       GUARANTORS: STONERIDGE
AFTERMARKET, INC.   ORLACO INC.         By: /s/ Robert R. Krakowiak   Name:  
Robert R. Krakowiak   Title: Vice President

 

  SRI HOLDINGS US LLC           By:  Stoneridge, Inc., its sole member          
  By: /s/ Robert R. Krakowiak     Name:   Robert R. Krakowiak     Title: Chief
Financial Officer and Treasurer

 

[Signature Page to Consent and Amendment No. 6] 

 

 

 

  

AGENTS: PNC BANK, NATIONAL ASSOCIATION, as   the Administrative Agent and the
Collateral Agent         By: /s/ Scott Neiderheide   Name:   Scott Neiderheide  
Title: Vice President

 

[Signature Page to Consent and Amendment No. 6] 

 

 

 

  

  LENDERS:         PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/
Scott Neiderheide   Name:   Scott Neiderheide   Title: Vice President        
JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ James A. Pitzer        
Name: James A. Pitzer         Title: Executive Director         COMPASS BANK, as
a Lender         By: /s/ Jeff Bork         Name: Jeff Bork         Title: Senior
Vice President         CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender        
By: /s/ Stephen A. Maenhout         Name: Stephen A. Meanhout         Title:
Senior Vice President

 

[Signature Page to Consent and Amendment No. 6] 

 

 

 

  

  THE HUNTINGTON NATIONAL BANK, as a Lender         By: /s/ William N. Bartok  
      Name: William N. Bartok         Title: Vice President         U.S. BANK
NATIONAL ASSOCIATION, as a Lender         By: /s/ Jeffrey S. Johnson        
Name: Jeffrey S. Johnson         Title: Senior Vice President         BMO HARRIS
BANK, N.A., as a Lender         By: /s/ Betsy Phillips         Name: Betsy
Phillips         Title: Director         KEYBANK NATIONAL ASSOCIATION  
(successor to FIRST NIAGARA BANK, N.A.), as   a Lender         By: /s/ Suzannah
Valdivia         Name: Suzannah Valdivia         Title: Senior Vice President

 

[Signature Page to Consent and Amendment No. 6] 

 

 

 

 

  FIRST COMMONWEALTH BANK, as a Lender         By: /s/ Stephen J. Orban        
Name: Stephen J. Orban         Title: Senior Vice President

 

[Signature Page to Consent and Amendment No. 6]

 

 

 

  

Attachment 1

To Consent and Amendment No. 6

 

Amended and Restated Schedule 6.1.2

 

Subsidiaries and Owners

 

Subsidiary/Issuer   Jurisdiction of
Organization/
Formation of
Issuer   Authorized and
Outstanding Equity
Interests of Issuer   Holder of Outstanding Equity
Interests Stoneridge, Inc.   Ohio   5M Preferred Shares, none issued or
outstanding 60M Common Shares, 28,482,746 shares outstanding at September 30,
2018   Public (NYSE: SRI) Stoneridge Electronics, Inc.   Texas  

100

100

  Stoneridge, Inc. Stoneridge Control Devices, Inc.   Massachusetts  

100

100

  Stoneridge, Inc. Stoneridge Aftermarket, Inc.   Ohio  

100

100

  Stoneridge, Inc. SRI CS LLC   Michigan  

1,000

1,000

  Stoneridge, Inc. SRI Holdings US LLC   Delaware   N/A   Stoneridge, Inc. Japan
Rep Office   Japan   N/A   Stoneridge, Inc. SRI Holdings CV   Netherlands  
Limited Partnership  

Stoneridge Netherlands CV (99% limited partner) & Stoneridge Control Devices,
Inc. (1% general partner)

 

 Attachment 1 – Page 1 

 

  

Subsidiary/Issuer   Jurisdiction of
Organization/
Formation of
Issuer   Authorized and
Outstanding Equity
Interests of Issuer   Holder of Outstanding Equity
Interests Stoneridge European Holdings B.V.   Netherlands  

100

20

  SRI Holdings CV Stoneridge AB   Sweden  

5,745

5,745

  Stoneridge European Holdings B.V. Stoneridge Electronics AB   Sweden  

5,745

5,745

  Stoneridge AB Stoneridge Nordic AB   Sweden  

1,000

1,000

  Stoneridge Electronics AB Stoneridge GmbH   Germany  

100,000

100,000

  Stoneridge Electronics AB Stoneridge Electronics Limited   Scotland  

250,000

250,000

  Stoneridge AB Stoneridge Electronics SrL   Italy  

10,000

10,000

  Stoneridge Electronics Limited Spanish Sales Branch   Spain   N/A   Stoneridge
Electronics Limited French Sales Branch   France   N/A   Stoneridge Electronics
Limited Stoneridge Electronics AS   Estonia  

160

40

  Stoneridge European Holdings B.V. Stoneridge Pollak (Holdings) Limited   UK  

7,004,000

7,004,000

 

Stoneridge European Holdings B.V. 

 

 Attachment 1 – Page 2 

 

  

Subsidiary/Issuer   Jurisdiction of
Organization/
Formation of
Issuer   Authorized and
Outstanding Equity
Interests of Issuer   Holder of Outstanding Equity
Interests Stoneridge Aftermarket GmbH   Germany  

25,000

25,000

  Stoneridge GmbH Stoneridge OOO   Russia  

10,000

10,000

  Stoneridge European Holdings B.V.
(99.01%) & Stoneridge Holdings CV (.99%) Stoneridge do Brasil Participates Ltda.
  Brazil  

8,200,844,065 Quotas

8,200,844,065 Quotas

  Stoneridge, Inc. PST Eletronica Ltda.   Brazil  

9,428,904,801 Quotas

9,428,904,801 Quotas

  Stoneridge, Inc. (3,541,077,580 Quotas) & Stoneridge do Brasil Participações
Ltda. (3,436,311,972 Quotas). 74% in Total PST Teleatendimento Ltda. (f/k/a PST
Industrial Ltda.)   Brazil   1,000,000 Quotas
1,000,000 Quotas   PST Eletronica Ltda. (999,999 quotas) & Stoneridge do Brasil
Participacoes Ltda. (1 quota) Positron Rastreadores Argentina S.A.   Argentina  

100,000

100,000

  PST Eletronica Ltda. 98,000 legal & beneficial owner, 2,000 beneficially
owned.
Daniel Ricci owns 2,000 (bare legal title) which are beneficially owned by PST
Eletronica Ltda. Argentina Sales Branch   Argentina   N/A   PST Electronica
Ltda. TED de Mexico S. de R.L. de C.V.   Mexico  

Total Capital: $1,399,968

Mexican Pesos

 

Stoneridge, Inc. 99.99%

SRI Holdings US LLC 0.01% 

 

 Attachment 1 – Page 3 

 

  

Subsidiary/Issuer   Jurisdiction of
Organization/
Formation of
Issuer   Authorized and
Outstanding Equity
Interests of Issuer   Holder of Outstanding Equity
Interests TED de Mexico Servicios S. de R.L. de C.V.   Mexico   Total Capital:
$3,000 Mexican Pesos  

Stoneridge, Inc. 96.67%

SRI Holdings US LLC 3.33%

Stoneridge Asia Holdings Ltd.   Mauritius   Unlimited
3,580,346   Stoneridge, Inc. Stoneridge Asia Pacific Electronics (Suzhou) Co.
Ltd.   China   Permitted investment
is US$13.5M, of
which the minimum capital is 40% (US$5.4M), has been fully paid   Stoneridge
Asia Holdings Ltd. Stoneridge Netherlands CV   Netherlands   Limited Partnership
  Stoneridge, Inc. (99% limited partner) & Stoneridge Electronics, Inc. (1%
general partner) Stoneridge B.V.   Netherlands  

100 (Authorization of additional shares requires amendment to articles)

 

100

  Stoneridge Netherlands CV Exploitatiemaatschappij De Berghaaf B.V.  
Netherlands  

30,000 preferred

1,800 preferred

 

60,000

1,874

  Stoneridge B.V. Orlaco Products B.V.   Netherlands  

90,000

18,151

  Exploitatiemaatschappij De Berghaaf B.V. Orlaco GmbH   Germany  

25,000 (Authorization of additional shares requires amendment to articles)

25,000

  Stoneridge GmbH Orlaco Inc.   Delaware  

1,000

100

  Stoneridge, Inc.

 

 Attachment 1 – Page 4 

 